Citation Nr: 1443425	
Decision Date: 09/29/14    Archive Date: 10/06/14

DOCKET NO.  10-05 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 30 percent prior to March 21, 2012, and an evaluation in excess of 50 percent thereafter for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran and his spouse testified at a Travel Board hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the hearing is of record.

When this claim was before the Board in March 2012, it was remanded for additional development and adjudicative action.  In an April 2012 rating decision, the Appeals Management Center (AMC) increased the Veteran's rating to 50 percent effective March 21, 2012.  This did not satisfy the Veteran's appeal.  Accordingly, the case has been returned to the Board for further appellate action.

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


FINDING OF FACT

Throughout the period of the claim, the occupational and social impairment from the Veteran's PTSD has more nearly approximated reduced reliability and productivity than occasional decrease in work efficiency.






CONCLUSION OF LAW

The criteria for a 50 percent initial rating, but not higher, for PTSD have been met throughout the period of the claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).


The record reflects that the Veteran was provided all required notice in a letter sent in April 2007, prior to the initial adjudication of the claim.

In addition, the Veteran's service treatment records, private medical records, and VA outpatient records have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

The Veteran was also provided a VA examination in April 2008.  The Veteran alleged that the report of that examination is not adequate for rating purposes so the Board remanded the case to afford him another VA examination.  Pursuant to the Board's remand, the Veteran was afforded another VA examination in March 2012.  The report of that examination is in compliance with the Board's remand directive.  It provides all information required for rating purposes.  Neither the Veteran nor his representative has alleged that the examination report is not adequate, nor have they alleged that the disability has significantly increased in severity since that examination. 

Therefore, the Board is also satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to this claim.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).                                          


Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In the May 2008 rating decision on appeal, the Veteran was granted service connection and a 10 percent rating for posttraumatic stress disorder (PTSD), effective March 2007.  A January 2010 Decision Review Officer decision increased the Veteran's evaluation to 30 percent.  As noted above, during the pendency of the claim, the rating was increased to 50 percent, effective March 21, 2012.

For the reasons explained below, the Board has determined that a 50 percent rating, but not higher, is warranted for throughout the period on appeal.

In a March 2007 buddy statement, fellow soldier D.T. reported growing up with the Veteran and noticing that the Veteran had PTSD symptoms that have worsened over time, specifically since he retired.  D.T. stated the Veteran avoided people and crowds, was constantly nervous, had flashbacks, severe nightmares, cold sweats, and was ashamed of how he was feeling.

In the report of a June 2007 private psychological evaluation, Dr. H.G. reported the Veteran exhibited characteristics of PTSD and currently downplayed the severity of his symptoms.  Dr. H.G. noted the Veteran's symptoms of nightmares two to three times per week, frequent flashbacks, increased startle response, hypersensitivity to surrounding noise, and difficulty getting close to people.  He reported that the Veteran had to sit facing the door in restaurants, got extremely agitated when feeling trapped in a room, and was no longer an avid hunter because he avoided guns.  Dr. H.G. diagnosed the Veteran with PTSD and assigned a GAF score of 58.

In an April 2008 VA examination, the Veteran reported symptoms of crying, night sweats, nightmares, flashbacks, heightened startle response, irritability, hypervigilance, recurring memories, avoidance, agoraphobia, sense of a foreshortened future, survivor's guilt, and panic attacks less than once per week.  The Veteran stated he had a good relationship with his family but did not make friends easily and was retired for the past two years.  The examiner found the Veteran to be fully oriented, with appropriate hygiene, appropriate behavior, normal mood, appropriate thought processes, memory within normal limits, concentration intact, no hallucinations or delusions, no suicidal or homicidal ideation, and that obsessional rituals of checking and counting were present, but not severe enough to interfere with routine activities.  The examiner opined that the Veteran's PTSD symptoms caused occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily and assigned a GAF score of 70.

VA Medical Center treatment notes indicate the Veteran attended group therapy sessions for his PTSD.  A December 2008 VA treatment note reports that the Veteran had night sweats, sleep disturbance, dysphoric mood, mood swings, irritability, occasionally aggressive thoughts, anxiety, nightmares four to five times per week, flashbacks, hypervigilance, and increased startle response.  He denied suicidal ideation.

In a March 2009 notice of disagreement, the Veteran stated that he had a hard time discussing himself and his experiences, that he had suicidal and homicidal thoughts but that he did not mention them because he was afraid "they would put me away," and that his symptoms worsened after he retired and after 9/11.

In an April 2009 statement, the Veteran's son, B.W., reported that the Veteran would not sleep much at night, had a temper that increased over time, and that he was told never to sneak up on his father.  A statement from the Veteran's daughter, G.W.H., reports that the Veteran had increased mood swings since he retired, was "closed off" from everyone, had difficulty sleeping, never had close friends, and that she believed the Veteran was depressed and was unable to enjoy spending time with his grandchildren.  The Veteran's wife submitted a statement that reported the Veteran had mood swings with unprovoked rage and had periods of withdrawal and indifference about three or four times per month.  The Veteran's wife remembered the Veteran stating not to get close to anyone because they would just die, that he got upset and cried about dentist visits due to a mouth injury in Vietnam, and that he cried and asked why he came home and others did not when he heard news reports relating to the military.  

According to a July 2009 VA treatment note, the Veteran reported that he "put on a good mask," and was surprised at how badly his family thought he was doing.  He described symptoms of nightmares, poor sleep, hypervigilance, avoidance, anger, intrusive thoughts, flashbacks, and passive suicidal ideation.

In a January 2010 VA Form 9, the Veteran stated that the April 2008 VA examination was improper because the examiner had six dogs in the office during the examination.  The Veteran stated that he had to keep pushing the dogs off of him during the examination, the doctor never looked at him during the examination, and that the circumstances made him extremely uncomfortable.

A May 2010 VA treatment note indicates that the Veteran reported that he had sleep impairment, his anger was generally under control, and his mood was good.  He was noted to be was fully oriented, and to have euthymic affect, linear thought processes, good impulse control and good judgment.  He denied hallucinations, delusions, suicidal ideation and homicidal ideation.  A December 2009 VA treatment note reports intrusive thoughts, sleep impairment, good mood, and occasional suicidal thoughts with no plan or intent.

According to a November 2010 VA treatment note, the Veteran reported depression, sensitivity to triggers, intrusive thoughts, difficulty sleeping, and nightmares two to three times per week.  The Veteran was found to be alert, fully oriented, and to have a good mood, euthymic affect, and linear thought processes with appropriate content.  He exhibited good impulse control, judgment, and insight.

In connection with VA treatment in March 2011, the Veteran reported symptoms of recurrent intrusive thoughts, recurrent nightmares, flashbacks, irritability, hypervigilance, anhedonia, low self-esteem, and social isolation.  The Veteran also noted he had night sweats and slept okay but did not feel rested in the morning, was sensitive to triggers, cried during the day, was short-tempered, impatient, numb, avoided anything reminiscent of combat, hypervigilant, always checked the perimeter, and was able to talk to his daughter and grandsons.

An October 2011 VA treatment note reflects that the Veteran reported that he would become depressed due to the news, was hypervigilant, no longer played golf, and had no suicidal or homicidal ideations or delusions.  In July 2011, the Veteran reported that he had brief suicidal ideation but denied suicidal or homicidal intent or plan.  He further indicated that he had depression, slept okay with medication, had intrusive thoughts, avoided crowds, was hypervigilent, had no close friends, and had nightmares three to four times per week.  He denied substance abuse.  He reported that his son was going to be deployed to Afghanistan.  The VA clinician noted that he was fully oriented, his mood was "okay," his affect was euthymic with good range.  He became anxious when discussing nightmares.  There were no auditory hallucinations and no suicidal or homicidal ideation.

In the October 2011 Board hearing, the Veteran testified that his symptoms included spontaneous crying outbursts, panic attacks almost daily, nightmares, difficulty sleeping, flashbacks, avoidance of crowds, night sweats, suicidal ideation.  He also testified that he no longer hunted and only socialized at church.  The Veteran's wife testified that he had explosive anger but was not physically abusive.  He had difficulty socializing with family and became emotional discussing anything related to service, including that his son was stationed in Afghanistan.  The Veteran reported that his daily activities included going out to his shed and volunteering at his church.

Pursuant to the Board's March 2012 remand directive, the Veteran was afforded a VA examination March 2012.  The Veteran reported that he generally got along with his wife and adult children, but preferred to be alone and felt emotionally distant or numb most of the time.  Further, the Veteran retired in 2006, and stated that although he got angry at coworkers he was not fired from the job and was able to work volunteer activities at church.  The Veteran reported symptoms of irritability, short temper, emotional detachment, difficulty making friends, little involvement in leisure activity, difficulty sleeping, difficulty concentrating, hypervigilance, exaggerated startle response, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, mild memory loss, flattened affect, passive suicidal ideation, and no homicidal ideation although he felt he constantly struggled to keep anger under control.  The examiner reported that the Veteran was neatly groomed, appropriately dressed, somewhat apprehensive, tearful, fully oriented, moderately dysphoric, mildly anxious, depressed, and appeared worn out and tired, with normal speech, normal thought processes, and good insight.  The Veteran also stated he felt he was going to have a panic attack during the interview.  

The VA examiner opined that the Veteran's PTSD caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform tasks.  The examiner found the Veteran's mild to moderate social impairment negatively impacted his relationship with his wife and that he tended to avoid social contact but still had some enjoyment of social activities.  The examiner further noted that the Veteran's social impairment was also due to moving to a new location in 2006, and that PTSD symptoms have made it difficult for him to establish new social relationships.  

After carefully reviewing the evidence, the Board finds that the occupational and social impairment from the service-connected PTSD has more nearly approximated reduced reliability and productivity than occasional decrease in work efficiency throughout the period of the claim.  The record reflects that the Veteran's PTSD symptoms created reduced reliability and productivity due to panic attacks more than once per week, some memory impairment, disturbances in motivation and mood, and difficulty establishing and maintaining effective social relationships.  Evidence of record supports that the Veteran's symptoms have included passive suicidal ideation, hypervigilance, depressed mood, nightmares, night sweats, irritability, panic attacks more than once per week, mild memory impairment, exaggerated startle response, some obsessional rituals, and mood swings.

The Board acknowledges that the April 2008 VA examiner opined that the Veteran's PTSD is productive of occasional decrease in work efficiency and intermittent inability to perform occupational tasks although generally functioning satisfactorily.  However, the Veteran contended that the April 2008 VA examination was inadequate due to the examiner's inattentive behavior and because six dogs in the examination room made him extremely uncomfortable.  Because the April 2008 report is not adequate for rating purposes, the Board finds that the symptoms described in the more recent examination are indicative of the severity of the symptoms for the entire period on appeal. 

A higher rating is not warranted because the impairment does not more nearly approximate deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood.  In this regard, the Board notes that although the Veteran has had some suicidal ideation, he has not been found to have any of the other symptoms listed in the criteria for a higher rating.  More importantly, the record shows that he has maintained social relationships with family members and is able to do volunteer work at his church.  In addition, no health care professional has opined that the social and occupational impairment from the PTSD is greater than the reduced reliability and productivity contemplated by a 50 percent rating.

Additional Considerations

The Board has considered whether this matter should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  The Veteran's symptoms of passive suicidal ideation, hypervigilance, depressed mood, nightmares, night sweats, irritability, panic attacks more than once per week, mild memory impairment, exaggerated startle response, some obsessional rituals, and mood swings are contemplated by the schedular criteria.  Moreover, the resulting social and occupational impairment from the disability are contemplated by the schedular criteria, which authorize higher ratings in cases in which greater impairment is shown.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 
 
Finally, the Board has considered the doctrine of reasonable doubt and has resolved such doubt in the Veteran's favor in finding that a 50 percent schedular rating is warranted throughout the period of the claim.


ORDER

An initial rating of 50 percent, but not higher, for PTSD is granted throughout the period of the claim, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


